Citation Nr: 1450205	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-18 643A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent from January 16, 2009 through January 1, 2014 and in excess of 70 percent beginning January 2, 2014 for service-connected parasomnia with sleep terrors.

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected fatigue syndrome.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from May 1994 to February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  Service connection was granted by rating decision in July 2009 for parasomnia with sleep terrors and a 10 percent rating was assigned effective January 16, 2009.  A June 2011 rating decision granted service connection for fatigue syndrome, associated with parasomnia with sleep terrors, and assigned a 10 percent rating effective September 27, 2010; this rating decision also granted a 50 percent rating for parasomnia with sleep terrors effective January 16, 2009.  A January 2014 rating decision granted a rating of 70 percent for parasomnia with sleep terrors, effective January 2, 2014.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in his February 2014 substantive appeal that he desired to testify at a videoconference hearing before a Veterans Law Judge (VLJ) at his local RO.  Consequently, a videoconference hearing with a member of the Board must be scheduled prior to Board adjudication of the issues on appeal.

Accordingly, this case must be REMANDED to the AMC/RO for the following action:

The RO should place the Veteran's name on the docket for a videoconference hearing at the RO before a VLJ.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2014).
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



